United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2838
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

Lonnie Goodrich, also known as Danniel Watkins, also known as Verdell Goodrich

                     lllllllllllllllllllll Defendant - Appellant
                        ___________________________

                               No. 12-3496
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

Lonnie Goodrich, also known as Danniel Watkins, also known as Verdell Goodrich

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________
                           Submitted: February 11, 2014
                               Filed: June 9, 2014
                                 ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

BYE, Circuit Judge.

       Lonnie Goodrich appeals his 210 month sentence imposed by the district court1
after a bench trial in which Goodrich was found guilty of conspiracy to distribute
more than fifty grams of cocaine base and his concurrent 210 month sentence
imposed by a separate district court2 after another bench trial in which Goodrich was
found guilty of managing a home for the purpose of distributing cocaine base. We
affirm the sentences.

                                          I

      On March 3, 2010, Goodrich was charged, along with eleven co-defendants,
with one count of conspiracy to distribute more than fifty grams of a mixture
containing a detectable amount of cocaine base ("Goodrich I"). On December 14,
2011, Goodrich was charged with managing and controlling a building for the
purpose of the use and distribution of cocaine base ("Goodrich II").

      Goodrich was the only defendant to proceed to trial and requested a bench trial
in each case. The trial in Goodrich I was held in March of 2012, and the trial in


      1
       The Honorable Judge Ortrie D. Smith, United States District Judge for the
Western District of Missouri.
      2
       The Honorable Judge Gary A. Fenner, United States District Judge for the
Western District of Missouri.

                                         -2-
Goodrich II was held in April of 2012. The evidence presented at the trials showed
Goodrich was the resident and manager of a drug house and conducted some low-
level drug transactions. Goodrich was found guilty in each case.

      The sentencing in Goodrich I was held on July 31, 2012. A pre-sentence report
("PSR") had been prepared for sentencing which incorrectly relied on the 2011
United States Sentencing Guidelines Manual ("U.S.S.G."). As relevant to this appeal,
the district court applied a two-level enhancement pursuant to U.S.S.G.
§ 2D1.1(b)(12), which was recommended by the PSR based on the 2011 Guidelines
Manual. In a separate calculation, the district court found Goodrich to be a career
offender under U.S.S.G. § 4B1.1 and thus calculated a statutory maximum of life, a
criminal history category of VI, an applicable offense level of 37, and a guidelines
range of 360 months to life. The district court adopted the PSR and sentenced
Goodrich to the below-guidelines term of 210 months of imprisonment.

      The sentencing in Goodrich II was held on September 27, 2012. The district
court determined Goodrich's total offense level as 32, his criminal history category
as VI, and his guidelines range as 210-240 months. The district court sentenced
Goodrich to 210 months to be served concurrently with the 210 month sentence in
Goodrich I. Goodrich now appeals both sentences.

                                          II

       Goodrich argues the district court in Goodrich I erred by failing to apply the
Fair Sentencing Act and committed procedural sentencing error, and the district court
in Goodrich II committed substantive sentencing error. When arguments were not
raised below, they are reviewed for plain error. United States v. Smith, 573 F.3d 639,
659 (8th Cir. 2009). Under plain error review, it is the defendant's burden to prove
(1) there was error, (2) that was plain, and (3) affected substantial rights. United
States v. Burnette, 518 F.3d 942, 947 (8th Cir. 2008) (citing Johnson v. United States,

                                         -3-
520 U.S. 461, 466-67 (1997); Fed. R. Crim. Pro. 52(b)). When a defendant appeals
a sentence and makes no claim of procedural error, we review the substantive
reasonableness of the sentence under an abuse-of-discretion standard. United States
v. Hoffman, 707 F.3d 929, 935 (8th Cir. 2013).

                                           A

       Goodrich first argues the district court in Goodrich I erred in failing to apply
the Fair Sentencing Act. The Fair Sentencing Act, which came into effect on August
3, 2010, reduces the crack-to-powder-cocaine disparity in sentencing. As relevant to
this appeal, the Fair Sentencing Act amended 21 U.S.C. § 841 to require a conspiracy
of greater than 280 grams, rather than the prior standard of greater than 50 grams, for
an imprisonment term of twenty years to life. The Fair Sentencing Act's more lenient
penalty provisions apply to offenders who committed a crack-cocaine crime before
the Fair Sentencing Act came into effect, but were sentenced after. Dorsey v. United
States, 132 S. Ct. 2321, 2326 (2012). Goodrich was sentenced on July 31, 2012, and
the Fair Sentencing Act applies to his case, yet Goodrich was indicted and convicted
for the pre-Act amounts.

       Any error by the district court, however, was not plain. It is insufficient for
Goodrich to show the indictment and conviction were "technically defective" in
listing 50 grams instead of 280 grams. United States v. Higgins, 710 F.3d 839, 846
(8th Cir. 2013). Even if an indictment errs in listing the pre-Fair Sentencing Act
amounts, as long as a district court, acting as fact-finder in a bench trial, "explicitly
f[inds] beyond a reasonable doubt that the conspiracy involves in excess of [280
grams] of crack cocaine" there is no plain error. Id. at 847. In its written judgment,
the district court did not make an explicit finding on the exact amount of crack-
cocaine which was part of the conspiracy, but did note an 8-ball of crack was sold
every other day from at least August 2008 to September 2009 and approximately 450
grams were purchased in undercover transactions. These findings by the district court

                                          -4-
are sufficient explicit findings that Goodrich engaged in a conspiracy involving in
excess of 280 grams. Any error in failing to apply the new amounts was not plain.

                                          B

       Goodrich next argues the district court in Goodrich I committed two errors in
calculating the Guidelines range. The district court determined Goodrich was a career
offender pursuant to U.S.S.G. § 4B1.1, the statutory maximum of the offense of
conviction was life, and, therefore, the offense level was 37. Goodrich argues that
under the Fair Sentencing Act a conviction for 50 grams of crack would only lead to
an offense level of 34 under U.S.S.G. § 4B1.2. However, as discussed above, the
district court found Goodrich guilty of conspiracy to distribute at least 280 grams of
crack, which under the Fair Sentencing Act carries a statutory maximum of life in
prison, and therefore an offense level of 37 under § 4B1.1. There was no error.

       The district court in Goodrich I also applied the special offense characteristic
found at U.S.S.G. § 2D1.1(b)(12) ("If the defendant maintained a premises for the
purpose of manufacturing or distributing a controlled substance, increase by 2
levels."). Section 2D1.1(b)(12), however, was not in effect at the time Goodrich
committed his crime, and thus is not applicable. See Peugh v. United States, 133
S.Ct. 2072, 2088 (2013). Without the § 2D1.1(b)(12) enhancement, Goodrich's
offense level would have been 34 instead of 36 as calculated by the district court.
However, because the district court properly applied the separate § 4B1.1
enhancement to find an offense level of 37, no plain error occurred because even
without the application § 2D1.1(b)(12), Goodrich's offense level would have been the
same.




                                         -5-
                                           C

       Goodrich next argues the district court in Goodrich II committed substantive
sentencing error because the sentencing errors in Goodrich I necessarily rendered the
consideration of the 18 U.S.C. § 3553(a) factors in Goodrich II insufficient.
Goodrich does not claim procedural error in Goodrich II and the substantive
reasonableness of the sentence is reviewed under an abuse-of-discretion standard.
Hoffman, 707 F.3d at 935. There were no sentencing errors in Goodrich I to unduly
influence the district court in Goodrich II. Additionally, the district court in Goodrich
II properly calculated the guideline range, properly discussed the § 3553(a) factors,
and sentenced Goodrich to the bottom of the guidelines range. The district court did
not abuse its discretion and the sentence was reasonable. See United States v.
Pappas, 715 F.3d 225, 230 (8th Cir. 2013) (holding a sentence within the advisory
guidelines range is presumptively reasonable).

                                           III

      Accordingly, we affirm both sentences.3
                     ______________________________




      3
       We have examined the other issues raised by Goodrich in his pro se filings but
find no other claims merit discussion. Therefore, we affirm those issues without
comment. See 8th Cir. R. 47B.

                                          -6-